 Case 20-12225-elf       Doc 39     Filed 08/04/20 Entered 08/04/20 15:58:07            Desc Main
                                    Document Page 1 of 2



                         UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF PENNSYLVANIA

 IN RE:                                               :       Chapter 7
       ANTONIE S WILLIAMS                             :
       ARELIS A PIZARRO-WILLIAMS,                     :
                  Debtors                             :       Bky. No. 20-12225 ELF


  ORDER CONVERTING CASE UNDER CHAPTER 7 TO CASE UNDER CHAPTER 13

        WHEREAS, the Debtors have filed a Motion to Convert Case from Chapter 7 to
 Chapter 13, see 11 U.S.C. § 706(a), and pursuant to L.B.R 9014-2, no hearing being necessary,
 and the court having considered the record and finding that the case has not been converted
 previously under 11 U.S.C. §1112, §1208, or §1307;

        It is hereby ORDERED that :

 1. This chapter 7 case is CONVERTED to a case under chapter 13.

 2. Within twenty-eight (28) days of the entry of this order, the Chapter 7 Trustee shall file:

        a. An account of all receipts and disbursements made in the chapter 7 case, and
        b. A report on the administration of the case pursuant to 11 U.S.C. § 704(9).

 3. The trustee forthwith shall turn over to the Debtors all records and property of the estate
    remaining in the trustee's custody and control.

 4. The trustee or any other party entitled to compensation may within twenty-eight (28) days of
    the date of this order file an application for compensation and reimbursement of expenses.

 5. ON OR BEFORE FOURTEEN (14) DAYS FROM THE ENTRY OF THIS ORDER,
    the Debtors shall file the statements and schedules required by Bankruptcy Rule 1007(b), if
    such have not already been filed.

 6. Within 14 days from the date of this order, the Debtors shall file a chapter 13 plan.
    FAILURE TO TIMELY FILE THE CHAPTER 13 PLAN MAY RESULT IN
    DISMISSAL OF THIS CASE WITHOUT FURTHER NOTICE OR HEARING.



Date: August 4, 2020
                                       ERIC L. FRANK
                                       U.S. BANKRUPTCY JUDGE
Case 20-12225-elf   Doc 39   Filed 08/04/20 Entered 08/04/20 15:58:07   Desc Main
                             Document Page 2 of 2
